IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KEVIN MOBLEY,                              : No. 64 EM 2020
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                   ORDER



PER CURIAM

     AND NOW, this 12th day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Amended Motion for Writ of Mandamus” is

DENIED.